Title: To Benjamin Franklin from Jean-Baptiste Le Paon, 24 February 1782
From: Le Paon, Jean-Baptiste
To: Franklin, Benjamin


Monsieur
de Paris ce 24 fevrier 1782.
J’ose, sous les Auspices de votre Excellence, m’offrir avec mon Talent, au Congrès des Etats unis de L’amerique, pour la confection d’une Suite de Tableaux des faits d’armes qui s’y Sont passés à L’occasion de L’independance Enfin reconnue. Je ne demande que des relations dettaillées et des plans Exactes de chaque objet, j’ai fait plusieurs campagnes de Guerre, dans les Dragons, Monsieur, dans la Seule vue d’acquerir les Talents qui constituent le vrai peintre de Battailles, ainsi que de tout ce qui peut y être accessoire ou relatif. J’ose de plus, assurer votre Excellence que jai donné beaucoup d’ouvrages en ce Genre que lon peut voir en partie a L’Ecole Royale Militaire, et au Palais Bourbon, ou S.A.S. Mgr. Le Prince de Condé, qui me protege, me donne un Attelier et un logement. Votre Excellence connoit la Gravure du Portrait historié que j’ai fait du Grand General Washinsgton, je viens de faire, pour lui servir de pendant, celui de Mr Le Mis. de la Fayette, d’après lequel le graveur travaille. Je ne dois pas, Monsieur M’Etendre sur mes productions, non plus que sur mon zele et mon désintérressement; je ne desire que de plaire à votre Excellence, et j’ose attendre ses ordres pour cette Entreprise qui ne peut qu’ajouter à La Gloire de L’amerique.
Je Suis avec un profond Respect de Votre Excellence, Le tres humble et tres devoüé Serviteur.
Le Paön
 
Notation: Le Paon 24 Fevr. 1782
